Title: Pennsylvania Assembly Committee: Report on the Governor’s Message, [17 February 1757]
From: Pennsylvania Assembly Committee
To: Denny, William


The supply bill passed by the Assembly and sent to Governor Denny on Feb. 3, 1757, differed in important respects from the rejected bill about which the House had remonstrated on January 26. It was framed as a supplement to the £60,000 act of Nov. 27, 1755, and thus did exempt the proprietary estates from taxation, but it retained the four-year period for sinking the bills of credit to be emitted and the provision for Assembly-appointed commissioners to control expenditures, conditions contrary to Denny’s instructions from the Proprietors. The new bill also changed the nature of the tax drastically; instead of the 20 percent levy on polls, unimproved lands, and income from trade and services as well as on the income from estates real and personal which in the rejected bill had been calculated to yield £100,000 in one year, the new measure simply added a 5 percent yearly tax on the income from real and personal estates, to be in effect for four years, to the 2 ½ percent annual tax of the 1755 act. To provide for immediate needs £45,000 in new bills of credit were to be struck at once; these were to be retired in annual installments during the next four years out of the proceeds of the tax. On February 8, Denny appointed James Hamilton, John Mifflin, and Benjamin Chew of the Council to draft objections to the new bill, which were agreed to on February 11, and delivered to the Assembly the next day. Franklin and others were promptly appointed to draft a response, which they cast in the form of a report rather than a message to the governor. The Assembly made some unspecified changes and then approved it on the 17th as printed here.
 
[February 17, 1757]
In Obedience to the Order of the House, we have considered his Honour’s Message of Yesterday, refusing the Bill for granting One Hundred Thousand Pounds to His Majesty’s Service; and as it appears to us, that Reasoning with the Governor can be of no possible Use, since though the House should convince his Judgment, they cannot change his Instructions, and by those he is determined invariably to adhere; we have chosen to throw our Remarks into the Form of a Report to the House, rather than that of a Message to his Honour. Not that we have any Thing to offer which the House is not already fully apprized of; but since the Message is probably intended to be read where the Motives on which the House have acted may not so well be known, it seems convenient they should at least be found on our Minutes, that all may judge of them, who are any way concerned in the Consequences.
We would therefore observe in general, that the Governor having before refused two Bills, one for granting Sixty Thousand Pounds, the other for granting One Hundred Thousand Pounds to the King’s Use, for various Reasons unsatisfactory to the Assembly, the House, sincerely desirous to make an effectual Grant, chose to form the Bill in Question on the Plan of the Sixty Thousand Pound Act, passed by the late Governor, which, after a solemn Hearing before the Board of Trade in February last, had received the Royal Assent. By this Means they hoped to avoid all Objections and Difficulties, especially as the Proprietaries were not by the Bill to be taxed. The Bill is a Supplement to the last mentioned Sixty Thousand Pound Act, and in raising and disposing of the Hundred Thousand Pounds granted, the same Modes are to be pursued as by that Act are directed. But unfortunately the Governor, we find, is dissatisfied with that Act also, and most of his Objections are levelled against it.
As to the Governor’s first Reason, viz. The Danger of depreciating our Currency, if Forty-five Thousand Pounds should be struck in Addition to it, to be sunk in four Years, we may observe, that the Governor is allowed by the twelfth Article of his Instructions to re-emit the Eighty Thousand Pounds, now current among us, with the Addition of Forty Thousand Pounds more, for sixteen Years, without any Provision against the Injuries the Estates of the Widows and Orphans might sustain thereby, or any great Solicitude for the Rise of Exchange upon Bills, provided the Proprietaries Quitrents are secured, by being made payable according to the Exchange between the Cities of Philadelphia and London, and that they have the Disposal of the Interest Money, as directed by this and the eleventh Instruction, which must be strictly complied with; on these Terms then, it seems, there is no Danger of depreciating the Money by an Addition of Forty Thousand Pounds, though no Part of that Sum, or the Eighty Thousand Pounds, were to be sunk in many Years to come. We would further observe, that in the Times mentioned by the Governor, when we had but Eighty Thousand Pounds current in Bills of Credit, there was current in the Province at least Four Hundred Thousand Pounds of Gold and Silver, most of which, with what has been yearly imported, is since drawn out of the Province for Payment of the Army at New-York and Halifax, and for Payment of our Debts to the Merchants in England; so that a Piece of Gold is now rarely received in Payment. In the mean time, the Produce of the Province, and its People, since that Eighty Thousand Pounds was first made current, are very greatly increased, and consequently the Demand for a Medium of Exchange encreased. The late Emissions have not in the least depreciated our Money, for Bills were sometimes higher when we had only Eighty Thousand Pounds current, than they have been at any Time since the new Emissions. And if those Emissions have, as the Governor supposes, prevented the Fall of Exchange, they have so far been of Advantage to his Majesty’s Service, as the Government Bills have thereby fetched a better Price. In the last War we remember, the Crown lost vast Sums by the Fall of Exchange in America; occasioned by a Scarcity of Money, joined with a Plenty of Bills; and some who bought them up, when they had fallen from £165 to £125 Currency for One Hundred Pounds Sterling, may likewise remember, that they thereby made proportionable Profits. They may possibly desire now to have a like Opportunity. The Money pretended to be given to the Province, but unjustly withheld, is perhaps designed, with the late collected Quitrents, to purchase Bills when they shall be sold at the expected low Rate a Scarcity of Money may reduce them to; but we think His Majesty’s Service is to be preferred to the private Advantage of the Proprietary, and a few of his Friends that trade in Exchanges. The House, however, would as carefully as possible guard against any Depreciation of the Currency. They therefore proposed to strike only Forty-five Thousand Pounds of the Hundred Thousand Pounds granted, and that to be sunk in four Years, one Fourth Part in each Year. Nor would they have chosen to strike any Bills at all, if Taxes of any Kind could possibly produce Money soon enough to answer the present Emergencies of the Government. If a Depreciation should happen, they are sensible they must suffer with others, and some of them more than many others: But when they considered, that within the present Year the following Sums are to be sunk and destroyed, viz.

Of the £80,000 one sixth Part, or
£13,333
6
8


  Of the £55,000 one fourth Part, or
13,750
0
0


  Of the £30,000 one tenth Part, or
  3000
  0
  0


  And if this Bill for 45,000 had passed, one fourth Part of that likewise,
  11,250
  0
  0


  In all,
£41,333
6
8


they could not conceive there was the least Danger of a Depreciation, especially as more Soldiers were daily raising and arriving, and ten new Regiments are expected from England, which must necessarily occasion a still greater Plenty of Bills of Exchange, to be sold on Behalf of the Government. If the War should continue, they judged therefore that the Exchange could not rise; and though Peace should be suddenly restored, yet the necessary Sinking of all our Eighty Thousand Pounds Loan Money, all the Fifty-five Thousand Pounds, great Part of the Thirty Thousand Pounds, and all the proposed Forty-five Thousand Pounds, in the Terms of four, and at farthest six Years, would certainly prevent a Depreciation; therefore, in either Case, the Adding Forty-five Thousand Pounds only to our present Currency could not injure the Estates of Widows, Orphans, or any others. We are indeed surprized to find it so much as suggested, that striking a Sum for the Defence of the Province, and His Majesty’s Service, to be sunk in four Years, may subject us to the Displeasure of Parliament; when it is so well known, that the Act of Parliament, made expresly to restrain the four New-England Colonies, in the Affair of Paper-Money, allows even those Colonies to strike any Sum they may find necessary for that Purpose, if they provide Funds to sink it in five Years; and the Lords of Trade gave it as one Reason for allowing our late Act to strike Fifty-five Thousand Pounds, “that we had provided to sink it in so short a Term as four Years.” This proposed stricter Restraint, in a Time of such imminent Danger, appears to us, therefore, not only to be unreasonable in itself, but to be founded on no Law, Opinion, or Instruction whatever from our Mother Country.
On the Governor’s second Reason, to wit, The Uncertainty of the Act to which this Bill is a Supplement, in the Mode directed for laying the Tax, and its Defect, in not obliging People to give an Account of their Estates upon Oath, &c. we shall only remark, that the Mode directed by that Act, is the same that has ever been used in this Province, and is what the Commissioners and Assessors are accustomed to, and well understand. The Injustice supposed, has not taken Place in the Execution of it; no one has complained of, or so much as apprehends such Injustice. The Assessors are upon Oath to tax all equally and justly; which they could not do, if they laid, as the Governor supposes they may, the Sixpence per Pound on the Capital Value of some Estates, and on the annual Income only of others. Defects there may possibly be in this Bill, and even to us there appears a very considerable one, to wit, that the Proprietary Estate is not taxed; but this we cannot amend if we would; others, when found, a subsequent Act may remedy. A perfectly equal Tax never yet was, nor perhaps ever will be laid in any Country by any Law: But in no Country, that we know of, are People put to their Oaths to make them confess and declare the full and true Value of their Estates. It is inconsistent with the Laws of the English Constitution, might be ruinous to some who at present live in good Credit, impracticable to others who do not keep clear Accounts, and inconvenient to all. The Officers are therefore to make the best Returns that they can by Enquiry or otherwise obtain, and the Assessors the best Judgment they can on those Returns. By this Bill the People may possibly be taxed unequally, with regard to their Estates; but by the Excise Act they must certainly be so; yet to the Excise Act the Governor has given his Assent, without the least Objection on Account of such Inequality, and even recommends further Excises in the Message under Consideration.
The Governor’s third Objection is, That a Tax for four Years on Lands or personal Estates, “is contrary to the Proprietary Instructions,” which say, that he SHALL NOT give his Assent to any Act laying such a Tax for more than one Year. It is true the Instructions say that and more; they say the Governor SHALL NOT pass any Act to tax the Proprietary Quitrents, nor their located unimproved Lands, nor the Fines or Purchase Monies they have at Interest, which together make the Bulk of their Estate; nor shall he pass an Act to tax the located unimproved Lands of any other Person; nor to tax the Value of any other Estate, but the Rent or Interest of the Value only, and that at the low Rate of Three per Centum per Annum; nor on that Interest of Three per Cent. more than Four Shillings in the Pound. So that whatever the Necessities and Distress of the Province may be to raise Money for its Defence, his vast Estate in Quitrents, Money at Interest, and located unimproved Lands, are to be exempted, and shall not pay a Penny; and not only so, but the People themselves shall be hampered with new Restraints, and forbid to grant His Majesty what they find the present State of His Service, and the imminent Danger to the Colony, absolutely call for. If we may not lay a Tax for more than one Year, we can grant no more than one Year’s Tax will produce. If this be indeed the Practice, Wisdom, and Policy of our Mother Country, whence arose its Debt of Eighty Millions? A Debt greater than all their Taxes can pay in many Years, tho’, being rich, while we are poor, and just beginning to live, they have much more to tax than we have. Four Shillings in the Pound, on Three per Cent. will produce only the Hundred and Sixty-sixth Penny of the full Value of any Estate. Suppose Four Shillings in the Pound on Five per Cent. which is the Hundredth Penny, should be found absolutely necessary to secure the Province from His Majesty’s Enemies; or suppose even the Fiftieth Penny necessary; must the Country be destroyed, and the whole be lost, rather than these Instructions be departed from? So it seems. For “the Governor’s Honour and Interest may suffer if he breaks them.” Thus, by the Proprietaries shackling their Governor with Instructions and penal Bonds, and not allowing him to use his own Judgment, or the Advice of his Assembly, on the most important Occasions, the People may be deprived of one of the most valuable Ends of Government, Protection, and the King’s Province exposed to Destruction.
The Governor, by his Estimate laid before the House, required One Hundred and Twenty-seven Thousand Pounds, as necessary for the Service of the current Year. Let us endeavour to compute, by the best Lights we have, how much of this a Tax, laid conformable to the Proprietary Instructions, can possibly produce. All their Estate, except a Trifle, and all located unimproved Lands, to whomsoever belonging, are to be exempted. There remains then to be taxed, only the improved Lands, Houses, and personal Estates of the People. Now it is well known, from the Tax Books, that there are not in the Province more than 20,000 Houses, including those of the Towns, with those on Plantations. If these, with the improved Land annexed to them, and the personal Estate of those that inhabit them, are worth, one with another, Two Hundred and Fifty Pounds each, it may, we think, be reckoned their full Value; then multiply 20,000, the Number of Houses, by £250 the Value of each Estate, and the Produce is £5,000,000 for the full Value of all our Estates, real and personal, the unimproved Lands excepted. Now Three per Cent. on Five Millions, is but One Hundred and Fifty Thousand Pounds; and Four Shillings in the Pound on One Hundred and Fifty Thousand Pounds, being but a fifth Part, is no more than Thirty Thousand Pounds: So that we ought to have near Seventeen Millions to produce, by such a Tax, One Hundred Thousand Pounds. If it be asked, how then we proposed to raise One Hundred Thousand Pounds in one Year by the Bill the Governor lately refused, it may be answered, That the Proprietary Estate was by that Bill to be taxed; and all located unimproved Lands were to be taxed; Polls were to be taxed; and the Produce of all Offices, Trades and Employments, were to be taxed, according to the usual Method of assessing them under the County Rate and Levy Act; and yet, with all these Helps, we were sure the Country must have been greatly distressed by that Tax, and that it would hardly have been possible to raise it within the Year. How then shall we make up the Deficiency, when the Tax we are allowed to lay can produce no more than Thirty Thousand Pounds? The Governor is pleased to say, “by following the Example of our Neighbours in taxing Luxury, and laying Duties on such Things as may do the least Injury to Trade.” Some of our Neighbours have indeed tried this Method; and what does it produce? The whole Produce of the Tax on the Luxuries of New-York, including the Duties on Wine, Rum, Brandy, and other distilled Liquors, Negroes, Cocoa and Dry Goods, from September 1, 1755, to September 1, 1756, amount to no more, as appears by their Votes now before us, than Three Thousand Two Hundred and Four Pounds, Nineteen Shillings and Two-pence; though that is an older Colony, and inhabited by People generally richer than ours, and almost all the Gold and Silver of the neighbouring Colonies has, within that Term, centered there, to support the Troops. Our chief Luxury, if it may be called a Luxury, is Rum, and that, with Wine, &c. is already taxed, and the Tax mortgaged for ten Years to come. This Colony is more remarkable for Industry and Frugality than for Luxury; and ’tis doubted whether, if all our Luxuries were abolished, and the full Price of them paid to the Treasury, it would produce any considerable Sum; much less must be produced by any Excise or Tax on them that they can bear. We may indeed create some new Offices and Officers, and embarrass Trade, or drive it from our Ports, but little Advantage can we expect to arise from such Taxes to the Publick.
On the Governor’s fourth Reason, we shall only remark, that unimproved Lands near the Frontiers may indeed be diminished in Value, yet those within the Settlements must rise as the Inhabitants retire inward from the Enemy. The high Price those Lands are, and have been, kept at, has forced out of our Country ten times more of our People than have been driven away by the Enemy, and thereby greatly weakened the Colony. The Monopolizing Lands, therefore, to lie uncultivated for a Market, is a publick Injury; and besides that such Lands can well afford it, they ought to be well taxed to oblige the Owners to sell out, for the Publick Utility. But the Tax laid on them by the Bill is vastly too low, the valuation being confined between Five and Fifteen Pounds per Hundred Acres, when some of those Lands, being the first and choicest Pickings of every Indian Purchase, will actually now sell for near Three Hundred Pounds per Hundred, the War notwithstanding. And though those near the Frontier may be diminished in Value, they are however still of considerable Value, and whatever that is, they should be taxed for it. The Assessors will duly consider such Diminution of Value wherever they find it, and all other Land of the same Kind that holds its Price, should certainly not be exempted for the diminished Value of a Part only. ’Tis kind, however, in the Proprietaries to favour their Wholesale Chapmen, and encourage the Trade, by endeavouring to screen, with their own, the Purchases of their Favourites.
The Governor’s fifth Reason against passing the Bill is, that the Act, to which it is a Supplement, refers to the Act for raising County Rates and Levies, and he conceives it unparliamentary for one Act to refer to another; but all the necessary Powers and Duties should be contained in the Body of the Act, independent of any other. Were it unparliamentary, as the Governor says, yet the Act he objects to has received the Royal Approbation, and is executed without the Inconvenience supposed, having been long in Use, and well understood by the Officers. It is but a few Weeks since the Governor himself was pleased to pass an Act for extending hither great Part of an Act of Parliament, by referring to the Clauses only, without requiring them to be inserted in the Bill: And we conceive it far from being unparliamentary, as there are many Instances of one Act of Parliament referring to another. But there being no Instruction in that Case, the Governor had then no Occasion for the Use of this Objection.

On the sixth Reason we must observe, that to make it appear something stronger, it is said, the whole Sum of One Hundred Thousand Pounds is to be paid into the Hands of the Trustees; whereas the Bill directs only Forty-five Thousand Pounds of it to come into their Hands, and that either before it is properly Money, being but printed Paper, unsigned, or when it ceases to be Money, and is only to be burnt and destroyed. And as it would probably be drawn out of their Hands almost as fast as it could be signed, no farther Security than they are under for the Eighty Thousand Pounds, by the Eighty Thousand Pound Act, was thought necessary. Fifty-five Thousand Pounds of the One Hundred Thousand Pounds never goes into the Trustees Hands at all, but is to be paid to the Treasurer as it arises from the Taxes, and by him issued in Discharge of the Commissioners Orders for the King’s Service: The Treasurer therefore is to give an additional Security by the Bill. When the Forty-five Thousand Pounds comes to be sunk, the Trustees can never have much of it in their Hands at a Time, as a fourth Part of it is to be yearly sunk and destroyed. And the Securities they are already under were deemed fully sufficient, especially as great Part of the Money now under their Direction will be sunk before that comes to their Hands.
The Governor’s seventh Objection is likewise against the Act that has been confirmed at Home; we shall therefore only mention what we are informed was the Practice on that Act. The former Governor did at first counter-sign some Orders, but found the Practice too troublesome to be continued. The Mode has since been, for the Governor and Commissioners to agree on the Service for which Money is necessary; then the most considerable Contracts are laid before him for his Approbation, and those Agreements and Approbations are entered on the Minutes. The Commissioners afterwards only settle Accounts, which is troublesome enough, and give Orders for the Payment, in Pursuance of such previous Agreements and Contracts. They would be glad if the Governor could be present at every Meeting of the Board, and assist in transacting the Business; but it would take up too much of his Time, and is therefore impracticable. And it would be useless to give him the Trouble of signing Orders, if he cannot spare Time to examine the Accounts on which the Orders are founded; especially as two of his Council have always been two of the Commissioners; and no Governor has complained that they have drawn Orders for improper Services.
What are the many other Parts of the Bill which are contrary to the Instructions, his Honour has not been pleased to specify, nor is it material, since if every one of those Instructions is not observed, the Bill cannot be passed. In fine, as this necessary Bill is exactly conformable to the Act so lately allowed by the Crown, and which is now in Practice, without the Inconveniencies objected; the Want of Compliance with those Proprietary Instructions appears to your Committee the true and sole Reason of its not passing. The other Reasons, as we conceive, are only introduced to save That the Shame of standing alone, and on Examination appear to be not so much Reasons as Excuses. And we cannot but regret the Situation of a Governor who finds himself under the Necessity of making them, and pity the Counsellors who must approve of them. But much more are we the unhappy People of Pennsylvania to be pitied, who must perish by the Hand of the Enemy, or comply with Instructions, or rather Laws, made for us by ill-informed Proprietaries, at a Thousand Leagues Distance; Laws unsuitable to our Circumstances, impracticable in their Nature, or, if practicable, ineffectual.
Submitted by the Committee to the Correction of the House.

